 


117 HR 1228 EH: Libya Stabilization Act
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
117th CONGRESS1st Session 
H. R. 1228 
IN THE HOUSE OF REPRESENTATIVES 
AN ACT 
To advance a diplomatic solution to the conflict in Libya and support the people of Libya. 
 
 
1.Short title; table of contents 
(a)Short titleThis Act may be cited as the Libya Stabilization Act. (b)Table of contentsThe table of contents for this Act is as follows: 
 
Sec. 1. Short title; table of contents. 
Sec. 2. Findings; statement of policy. 
Title I—Identifying challenges to stability in Libya 
Sec. 101. Report on activities of certain foreign governments and actors in Libya. 
Sec. 102. Report of Russian activities and objectives in Libya. 
Sec. 103. Determination of sanctionable activities of the Libyan National Army with respect to Syria. 
Title II—Actions to address foreign intervention in Libya 
Sec. 201. Sanctions with respect to foreign persons leading, directing, or supporting certain foreign government involvement in Libya. 
Sec. 202. Sanctions with respect to foreign persons threatening the peace or stability of Libya. 
Sec. 203. Sanctions with respect to foreign persons who are responsible for or complicit in gross violations of internationally recognized human rights committed in Libya. 
Sec. 204. Sanctions described. 
Sec. 205. Waiver. 
Sec. 206. Implementation and regulatory authority. 
Sec. 207. Exception relating to importation of goods. 
Sec. 208. Definitions. 
Sec. 209. Suspension of sanctions. 
Sec. 210. Sunset. 
Title III—Assistance for Libya 
Sec. 301. Humanitarian relief for the people of Libya and international refugees and migrants in Libya. 
Sec. 302. Support for democratic governance, elections, and civil society. 
Sec. 303. Engaging international financial institutions to advance Libyan economic recovery and improve public sector financial management. 
Sec. 304. Recovering assets stolen from the Libyan people. 
Sec. 305. Authority to expand educational and cultural exchange programs with Libya. 
Title IV—Determination of budgetary effects 
Sec. 401. Determination of budgetary effects.  
2.Findings; statement of policy 
(a)FindingsCongress makes the following findings: (1)The stability and territorial unity of Libya is critical to the security of the United States, Europe, North Africa, and the Sahel, as well as maritime routes in the southern Mediterranean Sea. 
(2)United States Africa Command (AFRICOM) has identified containing instability in Libya as one of its six main lines of effort in Africa and works to support diplomatic efforts to reconstitute the Libyan State and to disrupt terrorist organizations that impede that process or threaten United States interests. (3)According to the Defense Intelligence Agency, the Islamic State in Libya (ISIS-Libya) is degraded. However, AFRICOM continues to keep pressure on ISIS and other violent extremist organizations as they seek to take advantage of the security vacuum created by the civil war in Libya. 
(4)According to the United Nations, since April 2019, the conflict in Libya has led to the deaths of more than 500 civilians and the displacement of more than 200,000 people. (5)Parties to the conflict in Libya have killed civilians, committed torture and abuse, committed mass extrajudicial killings, requisitioned the houses of civilians, targeted medical facilities, and blocked humanitarian access to food, health, and other life-saving services, worsening humanitarian conditions. 
(6)According to the United Nations, as of November 2020, more than 574,000 migrants and refugees remained in Libya and the continued arbitrary detention of migrants and refugees in formal detention centers and at informal smuggler sites remains a critical concern in Libya. Migrants and refugees, including women and children, are routinely subjected to discrimination, arrest, arbitrary detention, torture and other human rights violations and abuses. The United Nations has called for the immediate release, evacuation, and protection of refugees and migrants detained in conflict zones. (7)In November 2019, the Government of the National Accord (GNA) and the Government of Turkey signed a Memorandum of Understanding on maritime boundaries in the Mediterranean Sea. 
(8)The Department of State’s 2020 Trafficking in Persons Report states with regard to Libya Trafficking victims—including men, women, and children—are highly vulnerable to extreme violence and other human rights violations in Libya by governmental and non-state armed groups, including: physical, sexual, and verbal assault; abduction for ransom; extortion; arbitrary killings; inhumane detention; and child soldiering….Migrants in Libya are extremely vulnerable to sex and labor trafficking [and …] are vulnerable to exploitation by state and non-state actors, including employers who refuse to pay laborers’ wages.. (9)A November 2020 Department of Defense Inspector General report estimated there are approximately 2,000 mercenary forces affiliated with the Wagner Group, a Russian private military company, as well as approximately 2,000 Russian-backed Syrian fighters, advanced equipment, and advanced capabilities supporting Khalifa Haftar’s Libyan National Army (LNA) and Russian objectives in North Africa. 
(10)The most recent AFRICOM posture statement claims, Russia continues to harvest benefits from the instability in Libya—its military meddling has prolonged the conflict and exacerbated casualties and humanitarian suffering.. (11)The Department of Defense Inspector General reported that, Turkey has hundreds of regular military personnel deployed to Libya in order to train GNA-aligned militias and to operate Turkish military equipment and sent thousands of Syrian mercenaries to Libya in support of the GNA. 
(12)On January 19, 2020, at a peace conference in Berlin, representatives of the Governments of Algeria, China, Egypt, France, Germany, Italy, Russia, Turkey, the Republic of Congo, the United Arab Emirates, the United Kingdom, and the United States, as well as regional and multilateral organizations, agreed to refrain from interference in Libya’s internal affairs, abide by the United Nations arms embargo, and advance a 55-point communique to resolve the conflict in Libya. (13)On February 13, 2020, the United Nations Security Council adopted Resolution 2510, which endorses the Conclusions of the International Conference on Libya held in Berlin, affirms the need for a lasting ceasefire, demands full compliance by all member states with the United Nations arms embargo, and expresses unequivocal support for the United Nations Special Representative and the ongoing United Nations Support Mission in Libya (UNSMIL)-facilitated intra-Libyan dialogue. 
(14)On October 23, 2020, the warring parties in Libya agreed a ceasefire, which called for the withdrawal of all armed forces from conflict lines and the departure of all mercenaries and foreign fighters within three months, and was hailed by United Nations Secretary General António Guterres as a fundamental step toward peace and stability in Libya. (15)On January 19, 2021, United Nations Secretary General Guterres recommended that regional and international powers ensure the departure of all foreign fighters and mercenaries from Libya and full and unconditional respect for the Security Council arms embargo and urged the Security Council to give UNSMIL a clear but flexible mandate to enable the Mission to support the Libyan-led and Libyan-owned ceasefire monitoring mechanism. 
(16)On January 21, 2021, the United States joined the Governments of France, Germany, Italy, and the United Kingdom to remind all Berlin Conference participants of the need to continue to support a ceasefire, restore full respect for the UN arms embargo, and end the toxic foreign interference that undermines the aspirations of all Libyans to reestablish their sovereignty and choose their future peacefully through national elections. (17)On March 11, 2021, the United States joined with France, Germany, Italy, and the United Kingdom to welcome Libya’s Government of National Unity and reiterate it will have the primary tasks of organizing free and fair elections on December 24, 2021, followed by a transfer of authority to Libya’s democratically chosen leaders. 
(b)Statement of policyIt is the policy of the United States— (1)to advance a peaceful resolution to the conflict in Libya through a United Nations-mediated Libyan-led and Libyan-owned political process as the best way to secure United States interests and to ensure the sovereignty, independence, territorial integrity, and national unity of Libya; 
(2)to support the implementation of United Nations Security Council Resolutions 1970 (2011) and 1973 (2011), which established an arms embargo on Libya, and subsequent resolutions modifying and extending the embargo; (3)to enforce Executive Order 13726 (81 Fed. Reg. 23559; relating to blocking property and suspending entry into the United States of persons contributing to the situation in Libya (April 19, 2016)), designed to target individuals or entities who threaten the peace, security, and stability of Libya; 
(4)to oppose attacks on civilians, medical workers, and critical infrastructure, including water supplies, in Libya, and to support accountability for those engaged in such heinous actions; (5)to support Libya’s sovereignty, independence, territorial integrity, and national unity consistent with United Nations Security Council Resolution 2510 (2020) and all predecessor resolutions with respect to Libya, including by— 
(A)taking action to end the violence and flow of arms;  (B)rejecting attempts by any party to illicitly export Libya’s oil; and 
(C)urging the withdrawal of foreign military and mercenary forces; (6)to leverage diplomatic relations to convince the parties to the conflict in Libya to maintain the current ceasefire and persuade foreign powers to stop providing personnel, including mercenaries, weapons, and financing that threaten to reignite the conflict; 
(7)to support the Libyan Political Dialogue and advance the inclusive Libyan-led and Libyan-owned political process, including elections planned for December 2021; (8)to support a negotiated and peaceful political solution that includes a single, unified, inclusive, and effective Libyan Government approved by the Libyan House of Representatives, the end of a transitional period achieved through free, fair, inclusive, and credible elections planned for December 2021, a fair and transparent allocation of resources, interim security arrangements, and a process for the reunification of Libyan government ministries and Libyan sovereign institutions, including the Central Bank of Libya, the National Oil Corporation, and the Libyan Investment Authority; 
(9)to help protect Libya’s civilian population and implementing humanitarian and international organizations from the risk of harm resulting from explosive hazards such as landmines, improvised explosive devices (IEDs), and unexploded ordnance (UXO); (10)to support constant, unimpeded, and reliable humanitarian access to those in need and to hold accountable those who impede or threaten the delivery of humanitarian assistance; 
(11)to seek to bring an end to severe forms of trafficking in persons such as slavery, forced labor, and sexual exploitation, including with respect to migrants; (12)to advocate for the immediate release and safe evacuations of detained refugees and migrants trapped by the fighting in Libya; 
(13)to encourage implementation of UNSMIL’s plan for the organized and gradual closure of migrant detention centers in Libya; (14)to support greater defense institutional capacity building after a comprehensive political settlement;  
(15)to support current and future democratic and economic development; and (16)to discourage all parties from heightening tensions in the region, through unhelpful and provocative actions. 
IIdentifying challenges to stability in Libya 
101.Report on activities of certain foreign governments and actors in Libya 
(a)In generalNot later than 90 days after the date of the enactment of this Act, the Secretary of State, in consultation with the Director of National Intelligence, shall submit to the appropriate congressional committees a report that includes— (1)a description of the full extent of involvement in Libya by foreign governments, including the Governments of Russia, Turkey, the United Arab Emirates, Egypt, Sudan, Chad, China, Saudi Arabia, and Qatar, including— 
(A)a description of which governments have been linked to drone and aircraft strikes since April 2019; (B)a list of the types and estimated amounts of equipment transferred by each government described in this paragraph to the parties to the conflict, including foreign military contractors, mercenaries, or paramilitary forces operating in Libya;  
(C)an estimate of the financial support provided by each government described in this paragraph to the parties to the conflict, including foreign military contractors, mercenaries, or paramilitary forces operating in Libya; and (D)a description of the activities of any regular, irregular, or paramilitary forces, including foreign military contractors, mercenary groups, and militias operating inside Libya, at the direction or with the consent of the governments described in this paragraph; 
(2)an analysis and determination of whether the actions by the governments described in paragraph (1) violate the arms embargo with respect to Libya under United Nations Security Council Resolution 2473 (2019) and other relevant Security Council resolutions; (3)a list of the specific offending materiel or financial support transfers provided by a government described in paragraph (1) that— 
(A)violate the arms embargo with respect to Libya under United Nations Security Council Resolution 2473 (2019) and other relevant Security Council resolutions; (B)contribute to civilian death, harm, or other violations of international humanitarian law; or 
(C)involve weapons of United States origin or were in violation of United States end user agreements; (4)a description of the activities of affiliates of ISIS, al-Qaida in the Islamic Maghreb (AQIM), and Ansar al-Sharia, in Libya; 
(5)a description of efforts by the European Union, North Atlantic Treaty Organization (NATO), and the Arab League, and their respective member states, to— (A)enforce the arms embargo with respect to Libya under United Nations Security Council Resolution 2473 (2019) and other relevant Security Council resolutions; 
(B)facilitate a ceasefire; (C)monitor a ceasefire; and 
(D)support forthcoming elections; (6)a description of any violations of the arms embargo by European Union member states; and 
(7)a description of United States diplomatic engagement with the European Union, NATO, and the Arab League regarding enforcement of the United Nations arms embargo, ceasefire monitoring, and election support. (b)FormThe report required by subsection (a) shall be submitted in unclassified form, but may contain a classified annex. 
(c)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means— (1)the Committee on Foreign Affairs and the Permanent Select Committee on Intelligence of the House of Representatives; and 
(2)the Committee on Foreign Relations and the Select Committee on Intelligence of the Senate. 102.Report of Russian activities and objectives in Libya (a)FindingsCongress makes the following findings: 
(1)General Stephen Townsend, Commander of United States Africa Command (AFRICOM), warned in January 2020 that in Libya, Russia seeks to demonstrate itself as an alternative partner to the West and seeks to position itself alongside the southern flank of the North Atlantic Treaty Organization (NATO). (2)AFRICOM has also stated that the Russian military presence in Libya threatens future United States military partnerships and counterterrorism cooperation by impeding United States access to Libya. 
(3)AFRICOM has reported that the Government of Russia deployed 14 MiG-29 and Su-24 aircraft, SA-22 air defense equipment, and mine-resistant ambush protected armored vehicles to Libya to support Russian state-sponsored private military contractors, including the Wagner Group. (4)In January 2021, United States officials told the international press that mercenaries affiliated with the Wagner Group were constructing sophisticated defensive fortifications in central Libya. 
(b)Report 
(1)ReportNot later than 90 days after the date of the enactment of this Act, the Secretary of State shall submit to the Committee on Foreign Affairs of the House of Representatives and the Committee on Foreign Relations of the Senate a report that contains an assessment of Russian activities and objectives in Libya, including— (A)the potential threat such activities pose to the United States, southern Europe, NATO, and partners in the Mediterranean Sea and North African region; 
(B)the direct role of Russia in Libyan financial affairs, to include issuing and printing currency; (C)Russia’s use of mercenaries, military contractors, equipment, and paramilitary forces in Libya; and 
(D)an assessment of sanctions and other policies adopted by United States partners and allies against the Wagner Group and its destabilizing activities in Libya, including sanctions on Yevgeny Prigozhin. (2)FormThe report required by paragraph (1) shall be submitted in unclassified form, but may contain a classified annex. 
103.Determination of sanctionable activities of the Libyan National Army with respect to SyriaNot later than 180 days after the date of the enactment of this Act, the President shall submit to the Committee on Foreign Affairs of the House of Representatives and the Committee on Foreign Relations of the Senate a list of members of the Libyan National Army (LNA), and details of their activities, that the President determines are knowingly responsible for sanctionable offenses pursuant to— (1)section 7412 of the Caesar Syria Civilian Protection Act of 2019 (22 U.S.C. 8791 note; 133 Stat. 2292); or 
(2)Executive Order 13582 (76 Fed. Reg. 52209; relating to blocking property of the Government of Syria and prohibiting certain transactions with respect to Syria (August 17, 2011)). IIActions to address foreign intervention in Libya 201.Sanctions with respect to foreign persons leading, directing, or supporting certain foreign government involvement in Libya (a)In generalNot later than 180 days after the date of the enactment of this Act, the President shall impose each of the sanctions described in section 204 with respect to each foreign person who the President determines knowingly engages in an activity described in subsection (b). 
(b)Activities describedA foreign person engages in an activity described in this subsection if the person leads, directs, or provides significant financial, material, or technological support to, or knowingly engages in a significant transaction with, a non-Libyan foreign person who is— (1)in Libya in a military or commercial capacity as a military contractor, mercenary, or part of a paramilitary force; and 
(2)engaged in significant actions that threaten the peace, security, or stability of Libya. 202.Sanctions with respect to foreign persons threatening the peace or stability of Libya (a)Imposition of sanctionsThe President shall impose each of the sanctions described in section 204 with respect to each foreign person on the list required by subsection (b). 
(b)ListNot later than 180 days after the date of the enactment of this Act, the President shall submit to the appropriate congressional committees a list of— (1)foreign persons, including senior government officials, militia leaders, paramilitary leaders, and other persons who provide significant support to militia or paramilitary groups in Libya, that the President determines are knowingly— 
(A)engaged in significant actions or policies that threaten the peace, security, or stability of Libya, including any supply of arms or related materiel in violation of a United Nations Security Council resolution with respect to Libya; (B)engaged in significant actions or policies that obstruct, undermine, delay, or impede, or pose a significant risk of obstructing, undermining, delaying, or impeding the United Nations-mediated political process that seeks a negotiated and peaceful solution to the Libyan crisis; 
(C)engaged in significant actions that may lead to or result in the misappropriation of significant state assets of Libya; (D)involved in, or has been involved in, the significant illicit exploitation of crude oil or any other natural resources in Libya, including the significant illicit production, refining, brokering, sale, purchase, or export of Libyan oil; 
(E)significantly threatening or coercing Libyan state financial institutions or the Libyan National Oil Company; or (F)significantly responsible for actions or policies that are intended to undermine efforts to promote stabilization and economic recovery in Libya; 
(2)foreign persons who the President determines are successor entities to persons referred to in subparagraphs (A) through (F) of paragraph (1); and (3)foreign persons who the President determines— 
(A)own or control, or are owned or controlled by, a person referred to in any of subparagraphs (A) through (F) of paragraph (1) or paragraph (2); and (B)have provided, or attempted to provide, significant financial, material, technological, or other support for, or goods or services in support of, a person referred to in any of subparagraphs (A) through (F) of paragraph (1) or paragraph (2) for purposes of engaging in any activity listed in such subparagraphs (A) through (F) of paragraph (1).  
(4)Updates of listThe President shall submit to the appropriate congressional committees an updated list under paragraph (1)— (A)not later than 180 days after the date of the enactment of this Act and annually thereafter for a period of 5 years; or 
(B)as new information becomes available. (5)FormThe list required by paragraph (1) shall be submitted in unclassified form, but may include a classified annex. 
(c)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means— (1)the Committee on Foreign Affairs and the Committee on Financial Services of the House of Representatives; and 
(2)the Committee on Foreign Relations and the Committee on Banking, Housing, and Urban Affairs of the Senate. 203.Sanctions with respect to foreign persons who are responsible for or complicit in gross violations of internationally recognized human rights committed in Libya (a)Imposition of sanctionsThe President shall impose each of the sanctions described in section 204 with respect to each foreign person on the list required by subsection (b). 
(b)List of persons 
(1)In generalNot later than 180 days after the date of the enactment of this Act, the President shall submit to the appropriate congressional committees a list of foreign persons, including senior government officials, militia leaders, paramilitary leaders, and other persons who provide significant support to militia or paramilitary groups in Libya, that the President determines are knowingly responsible for or complicit in, or have directly or indirectly engaged in, gross violations of internationally recognized human rights committed in Libya.  (2)Updates of listThe President shall submit to the appropriate congressional committees an updated list under paragraph (1)— 
(A)not later than 180 days after the date of the enactment of this Act and annually thereafter for a period of 5 years; or (B)as new information becomes available. 
(3)FormThe list required by paragraph (1) shall be submitted in unclassified form, but may include a classified annex. (c)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means— 
(1)the Committee on Foreign Affairs and the Committee on Financial Services of the House of Representatives; and (2)the Committee on Foreign Relations and the Committee on Banking, Housing, and Urban Affairs of the Senate. 
204.Sanctions described 
(a)Sanctions describedThe sanctions to be imposed with respect to a foreign person under section 201, 202, or 203 are the following: (1)Blocking of propertyThe President shall exercise all of the powers granted to the President by the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.) (except that the requirements of section 202 of such Act (50 U.S.C. 1701) shall not apply) to the extent necessary to block and prohibit all transactions in property and interests in property of the person if such property and interests in property are in the United States, come within the United States, or are or come within the possession or control of a United States person. 
(2)Inadmissibility of certain individuals 
(A)Ineligibility for visas, admission, or paroleA foreign person who meets any of the criteria described section 201, 202, or 203 is— (i)inadmissible to the United States; 
(ii)ineligible to receive a visa or other documentation to enter the United States; and (iii)otherwise ineligible to be admitted or paroled into the United States or to receive any other benefit under the Immigration and Nationality Act (8 U.S.C. 1101 et seq.). 
(B)Current visas revokedA foreign person subject to section 201, 202, or 203 is subject to the following: (i)Revocation of any visa or other entry documentation regardless of when the visa or other entry documentation is or was issued.  
(ii)A revocation under clause (i) shall— (I)take effect immediately; and  
(II)automatically cancel any other valid visa or entry documentation that is in the foreign person’s possession. (b)PenaltiesThe penalties provided for in subsections (b) and (c) of section 206 of the International Emergency Economic Powers Act (50 U.S.C. 1705) shall apply to a person who violates, attempts to violate, conspires to violate, or causes a violation of regulations issued under section 206(2) of this Act to carry out subsection (a)(1) to the same extent that such penalties apply to a person who commits an unlawful act described in section 206(a) of the International Emergency Economic Powers Act. 
(c)ExceptionSanctions under subsection (a)(2) shall not apply to an alien if admitting or paroling the alien into the United States is necessary to permit the United States to comply with the Agreement regarding the Headquarters of the United Nations, signed at Lake Success June 26, 1947, and entered into force November 21, 1947, between the United Nations and the United States, or other applicable international obligations of the United States. (d)Exception To comply with national securityThe following activities shall be exempt from sanctions under this section: 
(1)Activities subject to the reporting requirements under title V of the National Security Act of 1947 (50 U.S.C. 3091 et seq.). (2)Any authorized intelligence or law enforcement activities of the United States. 
205.Waiver 
(a)In generalThe President may waive, for one or more periods not to exceed 90 days, the application of sanctions imposed on a foreign person under this title if the President— (1)determines that such a waiver is in the national interest of the United States; and 
(2)not later than the date on which such waiver will take effect, submits to the appropriate congressional committees a notice of and justification for such waiver. (b)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means— 
(1)the Committee on Foreign Affairs and the Committee on Financial Services of the House of Representatives; and (2)the Committee on Foreign Relations and the Committee on Banking, Housing, and Urban Affairs of the Senate. 
206.Implementation and regulatory authorityThe President— (1)is authorized to exercise all authorities provided to the President under sections 203 and 205 of the International Emergency Economic Powers Act (50 U.S.C. 1702 and 1704) to carry out this title; and 
(2)shall issue such regulations, licenses, and orders as are necessary to carry out this title. 207.Exception relating to importation of goods (a)In generalThe authorities and requirements to impose sanctions under this title shall not include the authority or requirement to impose sanctions on the importation of goods. 
(b)Good definedIn this section, the term good means any article, natural or man-made substance, material, supply or manufactured product, including inspection and test equipment and excluding technical data. 208.DefinitionsIn this title: 
(1)Admitted; alienThe terms admitted and alien have the meanings given those terms in section 101 of the Immigration and Nationality Act (8 U.S.C. 1101). (2)Foreign personThe term foreign person means an individual or entity who is not a United States person. 
(3)Foreign governmentThe term foreign government means any government of a country other than the United States. (4)KnowinglyThe term knowingly with respect to conduct, a circumstance, or a result, means that a person has actual knowledge, or should have known, of the conduct, the circumstance, or the result. 
(5)United states personThe term United States person means— (A)an individual who is a United States citizen or an alien lawfully admitted for permanent residence to the United States; 
(B)an entity organized under the laws of the United States or any jurisdiction within the United States, including a foreign branch of such an entity; or (C)any person in the United States.  
(6)Gross violations of internationally recognized human rightsThe term gross violations of internationally recognized human rights has the meaning given such term in section 502B(d)(1) of the Foreign Assistance Act of 1961 (22 U.S.C. 2304(d)(1)). 209.Suspension of sanctions (a)In generalThe President may suspend in whole or in part the imposition of sanctions otherwise required under this title for periods not to exceed 90 days if the President determines that the parties to the conflict in Libya have agreed to and are upholding a sustainable, good-faith ceasefire in support of a lasting political solution in Libya. 
(b)Notification requiredNot later than 30 days after the date on which the President makes a determination to suspend the imposition of sanctions as described in subsection (a), the President shall submit to the appropriate congressional committees a notification of the determination. (c)Reimposition of sanctionsAny sanctions suspended under subsection (a) shall be reimposed if the President determines that the criteria described in that subsection are no longer being met. 
210.SunsetThe requirement to impose sanctions under this title shall cease to be effective on December 31, 2026. IIIAssistance for Libya 301.Humanitarian relief for the people of Libya and international refugees and migrants in Libya (a)Sense of congressIt is the sense of Congress that— 
(1)the United States Government should— (A)continue senior-level efforts to address Libya’s humanitarian crisis, which has been exacerbated by the conflict and the COVID-19 pandemic; 
(B)leverage diplomatic relations with the warring parties to guarantee constant, reliable humanitarian access by frontline providers in Libya; (C)leverage diplomatic relations with the warring parties, the United Nations, and the European Union to encourage the voluntary safe passage of detained vulnerable migrants and refugees from the conflict zones in Libya; and 
(D)support efforts to document and publicize gross violations of internationally recognized human rights and international humanitarian law, including efforts related to severe forms of trafficking in persons such as slavery, forced labor, and sexual exploitation, and hold perpetrators accountable; and (2)humanitarian assistance to address the crisis in Libya should be targeted toward those most in need and delivered through partners that uphold internationally recognized humanitarian principles, with robust monitoring to ensure assistance is reaching intended beneficiaries. 
(b)Assistance authorizedThe Administrator of the United States Agency for International Development, in coordination with the Secretary of State, should continue to support humanitarian assistance to individuals and communities in Libya, including— (1)health assistance, including logistical and technical assistance to hospitals, ambulances, and health clinics in affected communities, including migrant communities, and provision of basic public health commodities, including support for an effective response to the COVID-19 pandemic; 
(2)services, such as medicines and medical supplies and equipment; (3)assistance to provide— 
(A)protection, food, and shelter, including to migrant communities; (B)water, sanitation, and hygiene (commonly referred to as WASH); and 
(C)resources and training to increase communications and education to help communities slow the spread of COVID-19 and to increase future vaccine acceptance; and (4)technical assistance to ensure health, food, and commodities are appropriately selected, procured, targeted, monitored, and distributed. 
(c)StrategyNot later than 180 days after the date of the enactment of this Act, the Secretary of State, in coordination with the Administrator of the United States Agency for International Development, shall submit to the appropriate congressional committees a strategy on the following: (1)How the United States, working with relevant foreign governments and multilateral organizations, plans to address the humanitarian situation in Libya. 
(2)Diplomatic efforts by the United States to encourage strategic burden-sharing and the coordination of donations with international donors, including foreign governments and multilateral organizations to advance the provision of humanitarian assistance to the people of Libya and international migrants and refugees in Libya. (3)How to address humanitarian access challenges and ensure protection for vulnerable refugees and migrants, including protection from severe forms of trafficking in persons such as slavery, forced labor, and sexual exploitation. 
(4)How the United States is mitigating risk, utilizing third party monitors, and ensuring effective delivery of assistance. (5)How to address the tragic and persistent deaths of migrants and refugees at sea and human trafficking. 
(d)Integration of Department of State-led stabilization efforts 
(1)Sense of CongressIt is the sense of Congress that the Secretary of State, working with United States allies, international organizations, and implementing partners, including local implementing partners, to the extent practicable, should continue coordinated international stabilization efforts in Libya to— (A)build up the capacity of implementers and national mine action authorities engaged in conventional weapons destruction efforts and mine risk education training and programs; and 
(B)conduct operational clearance of explosive remnants of war resulting from the 2011 revolution and current military conflict in Libya, including in territory previously occupied by ISIS-Libya, and particularly in areas where unexploded ordnance, booby traps, and anti-personnel and anti-vehicle mines contaminate areas of critical infrastructure and large housing districts posing a risk of civilian casualties.  (2)In generalTo the maximum extent practicable, humanitarian assistance authorized under subsection (b) and the strategy required by subsection (c) shall take into account and integrate Department of State-led stabilization efforts— 
(A)to address— (i)contamination from landmines and other explosive remnants of war left from the 2011 revolution and current military conflict in Libya, including in territory previously occupied by ISIS-Libya; and 
(ii)proliferation of illicit small arms and light weapons resulting from such conflict and the destabilizing impact the proliferation of such weapons has in Libya and neighboring countries; and (B)to mitigate the threat that destruction of conventional weapons poses to development, the delivery of humanitarian assistance, and the safe and secure return of internally displaced persons. 
(e)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means— (1)the Committee on Foreign Affairs and the Committee on Appropriations of the House of Representatives; and 
(2)the Committee on Foreign Relations and the Committee on Appropriations of the Senate. 302.Support for democratic governance, elections, and civil society (a)In generalThe Secretary of State shall coordinate United States Government efforts to— 
(1)work with the United Nations Support Mission in Libya and the transitional Government of National Unity in Libya to prepare for national elections in December 2021, as called for by the Libyan Political Dialogue, and a subsequent political transition; (2)support efforts to resolve the current civil conflict in Libya; 
(3)work to help the people of Libya and a future Libyan government develop functioning, unified Libyan economic, security, and governing institutions; (4)work to ensure free, fair, inclusive, and credible elections in December 2021 organized by an independent and effective High National Elections Commission in Libya, including through supporting electoral security and international election observation and by providing training and technical assistance to institutions with election-related responsibilities, as appropriate;  
(5)work with the people of Libya, nongovernmental organizations, and Libyan institutions to strengthen democratic governance, reinforce civilian institutions and support decentralization in order to address community grievances, promote social cohesion, mitigate drivers of violent extremism, and help communities recover from Islamic State occupation; (6)defend against gross violations of internationally recognized human rights in Libya, including by supporting efforts to document such violations; 
(7)to combat corruption and improve the transparency and accountability of Libyan government institutions; and (8)to support the efforts of independent media outlets to broadcast, distribute, and share information with the Libyan people. 
(b)Risk mitigation and assistance monitoringThe Secretary of State and Administrator of the United States Agency for International Development shall ensure that appropriate steps are taken to mitigate risk of diversion of assistance for Libya and ensure reliable third-party monitoring is utilized for projects in Libya that United States Government personnel are unable to access and monitor.  (c)Report (1)In generalNot later than 180 days after enactment of this Act, the Secretary of State, in coordination with the Administrator of the United States Agency for International Development, shall submit to the appropriate congressional committees a report on the activities carried out under subsection (a). 
(2)Appropriate congressional committees definedIn this subsection, the term appropriate congressional committees means— (A)the Committee on Foreign Affairs and the Committee on Appropriations of the House of Representatives; and 
(B)the Committee on Foreign Relations and the Committee on Appropriations of the Senate. (d)Authorization of appropriations (1)In generalThere are authorized to be appropriated $30,000,000 for fiscal year 2022 to carry out subsection (a). 
(2)Notification requirementsAny expenditure of amounts made available to carry out subsection (a) shall be subject to the notification requirements applicable to— (A)expenditures from the Economic Support Fund under section 531(c) of the Foreign Assistance Act of 1961 (22 U.S.C. 2346(c)); and 
(B)expenditures from the Development Assistance Fund under section 653(a) of the Foreign Assistance Act of 1961 (22 U.S.C. 2413(a)). 303.Engaging international financial institutions to advance Libyan economic recovery and improve public sector financial management (a)In generalThe Secretary of the Treasury shall instruct the United States Executive Director at each international financial institution to use the voice, vote, and influence of the United States to support, in a way that is consistent with broader United States national interests, a Libyan-led process to develop a framework for the economic recovery of Libya and improved public sector financial management, complementary to United Nations-led peace efforts and in support of the future establishment of a sovereign state with democratic institutions and the rule of law in Libya. 
(b)Additional elementsTo the extent consistent with broader United States national interests, the framework described in subsection (a) shall include the following policy proposals: (1)To restore, respect, and safeguard the integrity, unity, and lawful governance of Libya’s key economic ministries and institutions, in particular the Central Bank of Libya, the Libya Investment Authority, the National Oil Corporation, and the Audit Bureau (AB). 
(2)To improve the accountability and effectiveness of Libyan authorities, including sovereign economic institutions, in providing services and opportunity to the Libyan people. (3)To assist in improving public financial management and reconciling the public accounts of national financial institutions and letters of credit issued by private Libyan financial institutions as needed pursuant to a political process. 
(4)To restore the production, efficient management, and development of Libya’s oil and gas industries so such industries are resilient against malign foreign influence and can generate prosperity on behalf of the Libyan people. (5)To promote the development of private sector enterprise. 
(6)To improve the transparency and accountability of public sector employment and wage distribution. (7)To strengthen supervision of and reform of Libyan financial institutions. 
(8)To eliminate exploitation of price controls and market distorting subsidies in the Libyan economy. (9)To support opportunities for United States businesses. 
(c)ConsultationIn supporting the framework described in subsection (a), the Secretary of the Treasury shall instruct the United States Executive Director at each international financial institution to encourage the institution to consult with relevant stakeholders in the financial, governance, and energy sectors. (d)Definition of international financial institutionIn this section, the term international financial institution means the International Monetary Fund, International Bank for Reconstruction and Development, European Bank for Reconstruction and Development, International Development Association, International Finance Corporation, Multilateral Investment Guarantee Agency, African Development Bank, African Development Fund, Asian Development Bank, Inter-American Development Bank, Bank for Economic Cooperation and Development in the Middle East and North Africa, and Inter-American Investment Corporation. 
(e)TerminationThe requirements of this section shall cease to be effective on December 31, 2026. 304.Recovering assets stolen from the Libyan people (a)Sense of congressIt is the sense of Congress that the Secretary of State, the Secretary of the Treasury, and the Attorney General should, to the extent practicable, advance a coordinated international effort— 
(1)to carry out special financial investigations to identify and track assets taken from the people and institutions of Libya through theft, corruption, money laundering, or other illicit means; and (2)to work with foreign governments— 
(A)to share financial investigations intelligence, as appropriate; (B)to oversee the assets identified pursuant to paragraph (1); and 
(C)to provide technical assistance to help governments establish the necessary legal framework to carry out asset forfeitures. (b)Additional elementsThe coordinated international effort described in subsection (a) should include input from— 
(1)the Office of Terrorist Financing and Financial Crimes of the Department of the Treasury; (2)the Financial Crimes Enforcement Network of the Department of the Treasury; and 
(3)the Money Laundering and Asset Recovery Section of the Department of Justice. 305.Authority to expand educational and cultural exchange programs with Libya (a)Sense of CongressIt is the sense of Congress that the United States should expand educational and cultural exchange programs with Libya to promote mutual understanding and people-to-people linkages between the United States and Libya. 
(b)AuthorityThe President is authorized to expand educational and cultural exchange programs with Libya, including programs carried out under the following: (1)The J. William Fulbright Educational Exchange Program referred to in paragraph (1) of section 112(a) of the Mutual Educational and Cultural Exchange Act of 1961 (22 U.S.C. 2460(a)). 
(2)The International Visitors Program referred to in paragraph (3) of such section. (3)The U.S.-Middle East Partnership Initiative (MEPI) Student Leaders Program. 
(4)The Youth Exchange and Study Program. (5)Other related programs administered by the Department of State. 
IVDetermination of budgetary effects 
401.Determination of budgetary effectsThe budgetary effects of this Act, for the purpose of complying with the Statutory Pay-As-You-Go Act of 2010, shall be determined by reference to the latest statement titled Budgetary Effects of PAYGO Legislation for this Act, submitted for printing in the Congressional Record by the Chairman of the House Budget Committee, provided that such statement has been submitted prior to the vote on passage.  Passed the House of Representatives September 28, 2021.Cheryl L. Johnson,Clerk.  